


109 HR 5728 IH: Prevent Prematurity and Improve Child

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5728
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Ms. DeGette (for
			 herself and Mr. Walden of Oregon)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  provide States with the option to expand or add coverage of pregnant women
		  under the Medicaid and State children’s health insurance programs, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Prevent Prematurity and Improve
			 Child Health Act of 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. State option to expand or add coverage of certain
				pregnant women under medicaid and SCHIP.
					Sec. 3. Promoting cessation of tobacco use under the medicaid
				program.
					Sec. 4. Promoting cessation of tobacco use under the maternal
				and child health services block grant program.
					Sec. 5. State option to provide family planning services and
				supplies to individuals with incomes that do not exceed a State’s income
				eligibility level for medical assistance.
					Sec. 6. State option to extend the postpartum period for
				provision of family planning services and supplies.
					Sec. 7. State option to provide wrap-around SCHIP coverage to
				children who have other health coverage.
				
			2.State option to
			 expand or add coverage of certain pregnant women under medicaid and
			 SCHIP
			(a)Medicaid
				(1)Authority to
			 expand coverageSection 1902(l)(2)(A)(i) of the
			 Social Security Act (42 U.S.C.
			 1396a(l)(2)(A)(i)) is amended by inserting (or such higher percentage as
			 the State may elect for purposes of expenditures for medical assistance for
			 pregnant women described in section 1905(u)(4)(A)) after 185
			 percent.
				(2)Enhanced
			 matching funds available if certain conditions metSection 1905
			 of the Social Security Act (42 U.S.C.
			 1396d) is amended—
					(A)in the fourth
			 sentence of subsection (b), by striking or subsection (u)(3) and
			 inserting , (u)(3), or (u)(4); and
					(B)in subsection
			 (u)—
						(i)by
			 redesignating paragraph (4) as paragraph (5); and
						(ii)by
			 inserting after paragraph (3) the following new paragraph:
							
								(4)For purposes of the fourth sentence
				of subsection (b) and section 2105(a), the expenditures described in this
				paragraph are the following:
									(A)Certain pregnant
				womenIf the conditions described in subparagraph (B) are met,
				expenditures for medical assistance for pregnant women described in subsection
				(n) or under section 1902(l)(1)(A) in a family the income of which exceeds 185
				percent of the poverty line, but does not exceed the income eligibility level
				established under title XXI for a targeted low-income child.
									(B)ConditionsThe
				conditions described in this subparagraph are the following:
										(i)The State plans under this title
				and title XXI do not provide coverage for pregnant women described in
				subparagraph (A) with higher family income without covering such pregnant women
				with a lower family income.
										(ii)The State does not apply an
				effective income level for pregnant women that is lower than the effective
				income level (expressed as a percent of the poverty line and considering
				applicable income disregards) that has been specified under the State plan
				under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902, as of January
				1, 2006, to be eligible for medical assistance as a pregnant woman.
										(C)Definition of poverty
				lineIn this subsection, the term poverty line has
				the meaning given such term in section
				2110(c)(5).
									.
						(3)Payment from
			 title XXI allotment for medicaid expansion costs; elimination of counting
			 medicaid child presumptive eligibility costs against title XXI
			 allotmentSection 2105(a)(1) of the Social Security Act (42 U.S.C. 1397ee(a)(1)) is
			 amended—
					(A)in the matter
			 preceding subparagraph (A), by striking (or, in the case of expenditures
			 described in subparagraph (B), the Federal medical assistance percentage (as
			 defined in the first sentence of section 1905(b))); and
					(B)by striking
			 subparagraph (B) and inserting the following new subparagraph:
						
							(B)for the provision
				of medical assistance that is attributable to expenditures described in section
				1905(u)(4)(A);
							.
					(b)SCHIP
				(1)CoverageTitle
			 XXI of the Social Security Act (42
			 U.S.C. 1397aa et seq.) is amended by adding at the end the following new
			 section:
					
						2111.Optional
				coverage of targeted low-income pregnant women
							(a)Optional
				coverageNotwithstanding any other provision of this title, a
				State may provide for coverage, through an amendment to its State child health
				plan under section 2102, of pregnancy-related assistance for targeted
				low-income pregnant women in accordance with this section, but only if—
								(1)the State has
				established an income eligibility level for pregnant women under subsection
				(a)(10)(A)(i)(III) or (l)(2)(A) of section 1902 that is at least 185 percent of
				the income official poverty line; and
								(2)the State meets
				the conditions described in section 1905(u)(4)(B).
								(b)DefinitionsFor
				purposes of this title:
								(1)Pregnancy-related
				assistanceThe term pregnancy-related assistance has
				the meaning given the term child health assistance in section 2110(a) as if any
				reference to targeted low-income children were a reference to targeted
				low-income pregnant women, except that the assistance shall be limited to
				services related to pregnancy (which include prenatal, delivery, and postpartum
				services and services described in section 1905(a)(4)(C)) and to other
				conditions that may complicate pregnancy.
								(2)Targeted
				low-income pregnant womanThe term targeted low-income
				pregnant woman means a woman—
									(A)during pregnancy
				and through the end of the month in which the 60-day period (beginning on the
				last day of her pregnancy) ends;
									(B)whose family
				income exceeds the effective income level (expressed as a percent of the
				poverty line and considering applicable income disregards) that has been
				specified under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902, as
				of January 1, 2006, to be eligible for medical assistance as a pregnant woman
				under title XIX but does not exceed the income eligibility level established
				under the State child health plan under this title for a targeted low-income
				child; and
									(C)who satisfies the
				requirements of paragraphs (1)(A), (1)(C), (2), and (3) of section
				2110(b).
									(c)References to
				terms and special rulesIn the case of, and with respect to, a
				State providing for coverage of pregnancy-related assistance to targeted
				low-income pregnant women under subsection (a), the following special rules
				apply:
								(1)Any reference in
				this title (other than in subsection (b)) to a targeted low-income child is
				deemed to include a reference to a targeted low-income pregnant woman.
								(2)Any such reference
				to child health assistance with respect to such women is deemed a reference to
				pregnancy-related assistance.
								(3)Any such reference
				to a child is deemed a reference to a woman during pregnancy and the period
				described in subsection (b)(2)(A).
								(4)In applying
				section 2102(b)(3)(B), any reference to children found through screening to be
				eligible for medical assistance under the State medicaid plan under title XIX
				is deemed a reference to pregnant women.
								(5)There shall be no
				exclusion of benefits for services described in subsection (b)(1) based on any
				preexisting condition and no waiting period (including any waiting period
				imposed to carry out section 2102(b)(3)(C)) shall apply.
								(6)Subsection (a) of
				section 2103 (relating to required scope of health insurance coverage) shall
				not apply insofar as a State limits coverage to services described in
				subsection (b)(1) and the reference to such section in section 2105(a)(1)(C) is
				deemed not to require, in such case, compliance with the requirements of
				section 2103(a).
								(7)In applying
				section 2103(e)(3)(B) in the case of a pregnant woman provided coverage under
				this section, the limitation on total annual aggregate cost-sharing shall be
				applied to such pregnant woman.
								(8)The reference in
				section 2107(e)(1)(D) to section 1920A (relating to presumptive eligibility for
				children) is deemed a reference to section 1920 (relating to presumptive
				eligibility for pregnant women).
								(d)Automatic
				enrollment for children born to women receiving pregnancy-related
				assistanceIf a child is born to a targeted low-income pregnant
				woman who was receiving pregnancy-related assistance under this section on the
				date of the child’s birth, the child shall be deemed to have applied for child
				health assistance under the State child health plan and to have been found
				eligible for such assistance under such plan or to have applied for medical
				assistance under title XIX and to have been found eligible for such assistance
				under such title, as appropriate, on the date of such birth and to remain
				eligible for such assistance until the child attains 1 year of age. During the
				period in which a child is deemed under the preceding sentence to be eligible
				for child health or medical assistance, the child health or medical assistance
				eligibility identification number of the mother shall also serve as the
				identification number of the child, and all claims shall be submitted and paid
				under such number (unless the State issues a separate identification number for
				the child before such period
				expires).
							.
				(2)Additional
			 allotments for providing coverage of pregnant women
					(A)In
			 generalSection 2104 of the Social
			 Security Act (42 U.S.C. 1397dd) is amended by adding at the end the
			 following new subsection:
						
							(h)Additional
				allotments for providing coverage of pregnant women
								(1)Appropriation;
				total allotmentFor the purpose of providing additional
				allotments to States under this title, there is appropriated, out of any money
				in the Treasury not otherwise appropriated, for each of fiscal years 2007
				through 2010, $200,000,000.
								(2)State and
				territorial allotmentsIn addition to the allotments provided
				under subsections (b) and (c), subject to paragraphs (3) and (4), of the amount
				available for the additional allotments under paragraph (1) for a fiscal year,
				the Secretary shall allot to each State with a State child health plan approved
				under this title—
									(A)in the case of
				such a State other than a commonwealth or territory described in subparagraph
				(B), the same proportion as the proportion of the State’s allotment under
				subsection (b) (determined without regard to subsection (f)) to the total
				amount of the allotments under subsection (b) for such States eligible for an
				allotment under this paragraph for such fiscal year; and
									(B)in the case of a
				commonwealth or territory described in subsection (c)(3), the same proportion
				as the proportion of the commonwealth’s or territory’s allotment under
				subsection (c) (determined without regard to subsection (f)) to the total
				amount of the allotments under subsection (c) for commonwealths and territories
				eligible for an allotment under this paragraph for such fiscal year.
									(3)Use of
				additional allotmentAdditional allotments provided under this
				subsection are not available for amounts expended before October 1, 2006. Such
				amounts are available for amounts expended on or after such date for child
				health assistance for targeted low-income children, as well as for
				pregnancy-related assistance for targeted low-income pregnant women.
								(4)No payments
				unless election to expand coverage of pregnant womenNo payments
				may be made to a State under this title from an allotment provided under this
				subsection unless the State provides pregnancy-related assistance for targeted
				low-income pregnant women under this title, or provides medical assistance for
				pregnant women under title XIX, whose family income exceeds the effective
				income level applicable under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of
				section 1902 to a family of the size involved as of January 1,
				2006.
								.
					(B)Conforming
			 amendmentsSection 2104 of the Social Security Act (42 U.S.C. 1397dd) is
			 amended—
						(i)in
			 subsection (a), in the matter preceding paragraph (1), by inserting
			 subject to subsection (h), after under this
			 section,;
						(ii)in
			 subsection (b)(1), by inserting and subsection (h) after
			 Subject to paragraph (4); and
						(iii)in
			 subsection (c)(1), by inserting subject to subsection (h), after
			 for a fiscal year,.
						(3)Additional
			 conforming amendments
					(A)No cost-sharing
			 for pregnancy-related benefitsSection 2103(e)(2) of the
			 Social Security Act (42 U.S.C.
			 1397cc(e)(2)) is amended—
						(i)in
			 the heading, by inserting or pregnancy-related services after
			 preventive services; and
						(ii)by
			 inserting before the period at the end the following: or for
			 pregnancy-related services.
						(B)No waiting
			 periodSection 2102(b)(1)(B) (42 U.S.C. 1397bb(b)(1)(B)) is
			 amended—
						(i)in
			 clause (i), by striking , and at the end and inserting a
			 semicolon;
						(ii)in
			 clause (ii), by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new clause:
							
								(iii)may not apply a
				waiting period (including a waiting period to carry out paragraph (3)(C)) in
				the case of a targeted low-income pregnant
				woman.
								.
						(c)Authority for
			 States that provide medicaid or SCHIP coverage for pregnant women with income
			 above 185 percent of the poverty line To use portion of SCHIP funds for
			 medicaid expendituresSection 2105(g) of the
			 Social Security Act (42 U.S.C.
			 1397ee(g)) is amended—
				(1)in the subsection
			 heading, by inserting and
			 Certain Pregnancy Coverage Expansion States after
			 Qualifying
			 States;
				(2)by adding at the
			 end the following:
					
						(4)Special
				authority for Certain Pregnancy Coverage Expansion States
							(A)In
				generalIn the case of a State that, as of the date of enactment
				of the Prevent Prematurity and Improve Child
				Health Act of 2006, has an income eligibility standard under
				title XIX or this title (under section 1902(a)(10)(A) or under a statewide
				waiver in effect under section 1115 with respect to title XIX or this title)
				that is at least 185 percent of the poverty line with respect to pregnant
				women, the State may elect to use not more than 20 percent of any allotment
				under section 2104 for any fiscal year (insofar as it is available under
				subsections (e) and (g) of such section) for payments under title XIX in
				accordance with subparagraph (B), instead of for expenditures under this
				title.
							(B)Payments to
				States
								(i)In
				generalIn the case of a State described in subparagraph (A) that
				has elected the option described in that subparagraph, subject to the
				availability of funds under such subparagraph and, if applicable, paragraph
				(1)(A), with respect to the State, the Secretary shall pay the State an amount
				each quarter equal to the additional amount that would have been paid to the
				State under title XIX with respect to expenditures described in clause (ii) if
				the enhanced FMAP (as determined under subsection (b)) had been substituted for
				the Federal medical assistance percentage (as defined in section
				1905(b)).
								(ii)Expenditures
				describedFor purposes of this subparagraph, the expenditures
				described in this clause are expenditures, made after the date of the enactment
				of this paragraph and during the period in which funds are available to the
				State for use under subparagraph (A), for medical assistance under title XIX
				for pregnant women whose family income is at least 185 percent of the poverty
				line.
								(iii)No impact on
				determination of budget neutrality for waiversIn the case of a
				State described in subparagraph (A) that uses amounts paid under this paragraph
				for expenditures described in clause (ii) that are incurred under a waiver
				approved for the State, any budget neutrality determinations with respect to
				such waiver shall be determined without regard to such amounts
				paid.
								;
				and
				(3)in paragraph (3),
			 by striking and (2) and inserting (2), and
			 (4).
				(d)Other amendments
			 to medicaid
				(1)Eligibility of a
			 newbornSection 1902(e)(4) of the Social Security Act (42 U.S.C. 1396a(e)(4)) is
			 amended in the first sentence by striking so long as the child is a
			 member of the woman’s household and the woman remains (or would remain if
			 pregnant) eligible for such assistance.
				(2)Application of
			 qualified entities to presumptive eligibility for pregnant women under
			 medicaidSection 1920(b) of the Social Security Act (42 U.S.C. 1396r–1(b)) is
			 amended by adding after paragraph (2) the following flush sentence:
					
						The term qualified provider
				includes a qualified entity as defined in section
				1920A(b)(3).
						.
				(e)Effective
			 dateThe amendments made by this section apply to items and
			 services furnished on or after October 1, 2006, without regard to whether
			 regulations implementing such amendments have been promulgated.
			3.Promoting
			 cessation of tobacco use under the medicaid program
			(a)Dropping
			 exception from medicaid prescription drug coverage for tobacco cessation
			 medicationsSection 1927(d)(2) of the
			 Social Security Act (42 U.S.C.
			 1396r–8(d)(2)) is amended—
				(1)by striking
			 subparagraph (E);
				(2)by redesignating
			 subparagraphs (F) through (J) as subparagraphs (E) through (I), respectively;
			 and
				(3)in subparagraph
			 (F) (as redesignated by paragraph (2)), by inserting before the period at the
			 end the following: , except agents approved by the Food and Drug
			 Administration for purposes of promoting, and when used to promote, tobacco
			 cessation.
				(b)Requiring
			 coverage of tobacco cessation counseling services for pregnant
			 womenSection 1905 of the Social
			 Security Act (42 U.S.C. 1396d(a)(4)) is amended—
				(1)in subsection
			 (a)(4)—
					(A)by striking
			 and before (C); and
					(B)by inserting
			 before the semicolon at the end the following new subparagraph: ; and
			 (D) counseling for cessation of tobacco use (as defined in subsection (x)) for
			 pregnant women; and
					(2)by
			 adding at the end the following:
					
						(x)(1)For purposes of this
				title, the term counseling for cessation of tobacco use means
				therapy and counseling for cessation of tobacco use for pregnant women who use
				tobacco products or who are being treated for tobacco use that is
				furnished—
								(A)by or under the supervision of a
				physician; or
								(B)by any other health care professional
				who—
									(i)is legally authorized to furnish
				such services under State law (or the State regulatory mechanism provided by
				State law) of the State in which the services are furnished; and
									(ii)is authorized to receive payment
				for other services under this title or is designated by the Secretary for this
				purpose.
									(2)Subject to paragraph (3), such term
				is limited to—
								(A)therapy and counseling services
				recommended in Treating Tobacco Use and Dependence: A Clinical Practice
				Guideline, published by the Public Health Service in June 2000, or any
				subsequent modification of such Guideline; and
								(B)such other therapy and counseling
				services that the Secretary recognizes to be effective.
								(3)Such term shall not include coverage
				for drugs or biologicals that are not otherwise covered under this
				title.
							.
				(c)Removal of
			 cost-sharing for tobacco cessation counseling services for pregnant
			 womenSection 1916 of the Social
			 Security Act (42 U.S.C. 1396o) is amended in each of subsections
			 (a)(2)(B) and (b)(2)(B) by inserting , and counseling for cessation of
			 tobacco use (as defined in section 1905(x)) after complicate the
			 pregnancy.
			(d)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after the date that is 1 year after the date of enactment of
			 this Act.
			4.Promoting
			 cessation of tobacco use under the maternal and child health services block
			 grant program
			(a)Quality maternal
			 and child health services includes tobacco cessation counseling and
			 medications
				(1)In
			 generalSection 501 of the Social
			 Security Act (42 U.S.C. 701) is amended by adding at the end the
			 following new subsection:
					
						(d)For purposes of
				this title, counseling for cessation of tobacco use (as defined in section
				1905(x)), drugs and biologicals used to promote smoking cessation, and the
				inclusion of antitobacco messages in health promotion counseling shall be
				considered to be part of quality maternal and child health
				services.
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date that is 1 year after the date of enactment of this Act.
				(b)Evaluation of
			 national core performance measures
				(1)In
			 generalThe Administrator of the Health Resources and Services
			 Administration shall assess the current national core performance measures and
			 national core outcome measures utilized under the Maternal and Child Health
			 Block Grant under title V of the Social Security
			 Act (42 U.S.C. 701 et seq.) for purposes of expanding such measures
			 to include some of the known causes of low birthweight and prematurity,
			 including the percentage of infants born to pregnant women who smoked during
			 pregnancy.
				(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator of
			 the Health Resources and Services Administration shall submit to the
			 appropriate committees of Congress a report concerning the results of the
			 evaluation conducted under paragraph (1).
				5.State option to
			 provide family planning services and supplies to individuals with incomes that
			 do not exceed a State’s income eligibility level for medical
			 assistance
			(a)In
			 generalTitle XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.) is amended—
				(1)by redesignating
			 section 1938 as section 1939; and
				(2)by inserting after
			 section 1937 the following new section:
					1938.State option to provide
		  family planning services and supplies(a)In
		  generalSubject to subsections
				(b) and (c), a State may elect (through a State plan amendment) to make medical
				assistance described in section 1905(a)(4)(C) available to any individual whose
				family income does not exceed the greater of—
								(1)185 percent of the
				income official poverty line (as defined by the Office of Management and
				Budget, and revised annually in accordance with section 673(2) of the Omnibus
				Budget Reconciliation Act of 1981) applicable to a family of the size involved;
				or
								(2)the eligibility
				income level (expressed as a percentage of such poverty line) that has been
				specified under a waiver authorized by the Secretary or under section
				1902(r)(2)), as of October 1, 2006, for an individual to be eligible for
				medical assistance under the State plan.
								(b)ComparabilityMedical assistance
				described in section 1905(a)(4)(C) that is made available under a State plan
				amendment under subsection (a) shall—
								(1)not be less in
				amount, duration, or scope than the medical assistance described in that
				section that is made available to any other individual under the State plan;
				and
								(2)be provided in
				accordance with the restrictions on deductions, cost sharing, or similar
				charges imposed under section 1916(a)(2)(D).
								(c)
								Option to extend coverage during a
		  post-eligibility period
								(1)Initial
				periodA State plan amendment made under subsection (a) may
				provide that any individual who was receiving medical assistance described in
				section 1905(a)(4)(C) as a result of such amendment, and who becomes ineligible
				for such assistance because of hours of, or income from, employment, may remain
				eligible for such medical assistance through the end of the 6-month period that
				begins on the first day the individual becomes so ineligible.
								(2)Additional
				extensionA State plan amendment made under subsection (a) may
				provide that any individual who has received medical assistance described in
				section 1905(a)(4)(C) during the entire 6-month period described in paragraph
				(1) may be extended coverage for such assistance for a succeeding 6-month
				period.
								.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to medical
			 assistance provided on and after October 1, 2006.
			6.State option to
			 extend the postpartum period for provision of family planning services and
			 supplies
			(a)In
			 generalSection 1902(e)(5) of the Social Security Act (42 U.S.C. 1396a(e)(5)) is
			 amended—
				(1)by striking
			 eligible under the plan, as though and
			 inserting
					
						eligible under the
			 plan—(A)as
				though
						;
				(2)by striking the
			 period and inserting ; and; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)for medical assistance described in
				section 1905(a)(4)(C) for so long as the family income of such woman does not
				exceed the maximum income level established by the State for the woman to be
				eligible for medical assistance under the State plan (as a result of pregnancy
				or
				otherwise).
						.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to medical
			 assistance provided on and after October 1, 2006.
			7.State option to
			 provide wrap-around SCHIP coverage to children who have other health
			 coverage
			(a)In
			 general
				(1)SCHIP
					(A)State option to
			 provide wrap-around coverageSection 2110(b) of the
			 Social Security Act (42 U.S.C.
			 1397jj(b)) is amended—
						(i)in
			 paragraph (1)(C), by inserting , subject to paragraph (5), after
			 under title XIX or; and
						(ii)by
			 adding at the end the following:
							
								(5)State option to
				provide wrap-around coverageA State may waive the requirement of
				paragraph (1)(C) that a targeted low-income child may not be covered under a
				group health plan or under health insurance coverage, if the State satisfies
				the conditions described in subsection (c)(8). The State may waive such
				requirement in order to provide—
									(A)services for a
				child with special health care needs; or
									(B)all
				services.
									In waiving
				such requirement, a State may limit the application of the waiver to children
				whose family income does not exceed a level specified by the State, so long as
				the level so specified does not exceed the maximum income level otherwise
				established for other children under the State child health plan
				..
						(B)Conditions
			 describedSection 2105(c) of the Social Security Act (42 U.S.C. 1397ee(c)) is
			 amended by adding at the end the following:
						
							(8)Conditions for
				provision of wrap-around coverageFor purposes of section
				2110(b)(5), the conditions described in this paragraph are the
				following:
								(A)Income
				eligibilityThe State child health plan (whether implemented
				under title XIX or this XXI)—
									(i)has
				the highest income eligibility standard permitted under this title as of
				January 1, 2006;
									(ii)subject to
				subparagraph (B), does not limit the acceptance of applications for children;
				and
									(iii)provides benefits
				to all children in the State who apply for and meet eligibility
				standards.
									(B)No waiting list
				imposedWith respect to children whose family income is at or
				below 200 percent of the poverty line, the State does not impose any numerical
				limitation, waiting list, or similar limitation on the eligibility of such
				children for child health assistance under such State plan.
								(C)No more
				favorable treatmentThe State child health plan may not provide
				more favorable coverage of dental services to the children covered under
				section 2110(b)(5) than to children otherwise covered under this
				title.
								.
					(C)State option to
			 waive waiting periodSection 2102(b)(1)(B) of the
			 Social Security Act (42 U.S.C.
			 1397bb(b)(1)(B)), as amended by section 2(b)(3)(B), is amended—
						(i)in
			 clause (ii), by striking , and at the end and inserting a
			 semicolon;
						(ii)in
			 clause (iii), by striking the period at the end and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new clause:
							
								(iv)at
				State option, may not apply a waiting period in the case of a child described
				in section 2110(b)(5), if the State satisfies the requirements of section
				2105(c)(8).
								.
						(2)Application of
			 enhanced match under medicaidSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d),
			 as amended by section 2(a)(2), is amended—
					(A)in subsection (b),
			 in the fourth sentence, by striking or (u)(4) and inserting
			 (u)(4), or (u)(5); and
					(B)in subsection
			 (u)—
						(i)by
			 redesignating paragraph (5) as paragraph (6); and
						(ii)by
			 inserting after paragraph (4) the following:
							
								(5)For purposes of
				subsection (b), the expenditures described in this paragraph are expenditures
				for items and services for children described in section 2110(b)(5), but only
				in the case of a State that satisfies the requirements of section
				2105(c)(8).
								.
						(3)Application of
			 secondary payor provisionsSection 2107(e)(1) of the
			 Social Security Act (42 U.S.C.
			 1397gg(e)(1)) is amended by redesignating subparagraphs (B) through (D) as
			 subparagraphs (C) through (E) and by inserting after subparagraph (A) the
			 following new subparagraph:
					
						(B)Section
				1902(a)(25) (relating to coordination of benefits and secondary payor
				provisions) with respect to children covered under a waiver described in
				section
				2110(b)(5).
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 January 1, 2006, and shall apply to child health assistance and medical
			 assistance provided on or after that date.
			
